Name: Council Regulation (EEC) No 1499/85 of 23 May 1985 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 10 . 6 . 85No L 151 / 24 Official journal of the European Communities COUNCIL REGULATION (EEC) No 1499/ 85 of 23 May 1985 amending Regulation (EEC) No 2742 / 75 on production refunds in the cereals and rice sectors potato starch sector should be maintained at its present level in 1985 / 86 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( v), as last amended by Regulation (EEC) No 1018 / 84 ( 2 ), and in particular Article 11 (4 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2742 / 75 ( 3 ), as last amended by Regulation (EEC) No 1569 / 83 ( 4 ), fixes the premiums to be paid to producers of potato starch in 1984 / 85 ; whereas the premium is intended to take account of the special position of the potato starch industry in relation to other sectors of the starch industry ; whereas , since the relative situation of the starch industries has not significantly changed over the last marketing year , the premium for the Article 1 In Article 3a of Regulation (EEC) No 2742 / 75 , 'for the duration of the 1984/ 85 cereals marketing year' is hereby replaced by 'for the 1985 / 86 cereals marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from the beginning of the 1985 / 86 cereals marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 107 , 19 . 4 . 1984 , p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 57 . ( 4 ) OJ No L 163 , 22. 6 . 1983 , p. 8 .